DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 3-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or suggest the combination of claimed elements including a method and system for configuring virtual spaces; the system modeling multiple parallel instances of a first virtual space, each parallel instance replicates at least a portion of the first virtual space; assigning each avatar to one parallel instance so that each avatar populates the parallel instance and each parallel instance is populated by a subset of avatars, wherein assigning, limits a total number of avatars in each of the subsets; and modeling a second virtual space configured in relation to the plurality of parallel instances so that at least one object located inside the second virtual space is visible from viewpoints located inside the replicated first virtual space of each parallel instance.
McQuaid et al (US 6,767,287 B1) discloses a computer system for implementing a 
virtual reality environment, the computer system having a plurality of user computers that are used by users within a network community for interacting in the virtual environment.  McQuaid teaches a computer server that manages a number of virtual reality worlds in which players interact, where avatars move within the world, and may shift from one world to another to perform different tasks.  McQuaid teaches that the system accommodates a large number of users, which are represented by avatars that can move (populating different ones of the parallel dimensions) from one world to another.  

 Booth (US 2004/0235564 A1) discloses a system and method for enhancing the user’s experience in a multiplayer game wherein the system processes a player’s inputs and interaction with various objects in a virtual environment.  Booth teaches animation of avatars using input from a user to provide virtual-reality data configured to cause a remote client to output animated display of parallel dimensions and avatars.
Farmer et al (US 6,476,830 B1) discloses a system and method for enhancing the user’s experience in a multiplayer game wherein the system processes a player’s inputs and interaction with various objects in a virtual environment.  Farmer teaches enabling communications and interactions among persons within a virtual community; and limiting the number of avatars that can be present at one time in order to prevent over-crowding of the visual interface.  
Greenstein et al (US 2007/0011273 A1) discloses virtual workplace environment that 
may be a three-dimensional model of a physical place wherein the users are represented as 
avatars that move within the virtual environment.  Greenstein teaches generating a plurality of 
parallel dimensions as replicas of a template space.  
Matsui et al (US 6,401,122) discloses a system and method for providing a 
communication management apparatus for managing symbols in a virtual world, wherein a plurality of terminals are interconnected and share the virtual world having a plurality of virtual spaces, and the symbols are defined for every associated user terminal.  Matsui teaches that the number of users or avatars who enter the communication area is limited in order to have a smooth conversation.
Hatlelid et al (UA 6,772,195 B1) discloses a method for controlling the behavior 
of avatars and providing chat clusters in a virtual world, wherein a chat cluster is a self-defined 

group of users who wish to confine their conversation to each other; an initiator may select other avatars to join the chat cluster and the invited avatars may confirm their participation.  Hatlelid teaches that there is no logical limit on the number of avatars that can be placed in a chat cluster.
Matsuda (US 2005/0216853 A1) discloses a system and method for presenting a shared virtual space.  Matsuda teaches an aura (world) having a predetermined radius that is formed around a pilot avatar (avatar of a particular user) and one or more drawn avatar (avatar of another user) and one or more objects (such as pictures, a robot, an electronic pet, etc.), wherein the system limits the number of objects in an aura, which may be set in advance.
Murphy (US 8,026,918 B1) discloses a system and method for controlling 
communications with proximate avatars in a virtual world (abstract).  Murphy teaches selection 
criteria for selecting predetermined interests in neighboring avatar selection, wherein only the 
neighboring avatars that meet the criteria are presented to the user in response to the discovery of 
other avatars.  Murphy explains that the user may specify the proximity-specific attributes to avoid overpopulating a list or group by setting the limit on the number of avatars by using a "maximum number of discovered avatars" setting section.
McQuaid, Booth, Farmer, Greenstein, Matsui, Hatlelid, Matsuda and Murphy fail to teach or suggest a method and system for configuring virtual spaces; the system modeling multiple parallel instances of a first virtual space, each parallel instance replicates at least a portion of the first virtual space; assigning each avatar to one parallel instance so that each avatar populates the parallel instance and each parallel instance is populated by a subset of avatars, wherein assigning, limits a total number of avatars in each of the subsets; and modeling a second virtual space configured in relation to the plurality of parallel instances so that at least one object 

located inside the second virtual space is visible from viewpoints located inside the replicated 
first virtual space of each parallel instance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-
4132. The examiner can normally be reached M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        























October 9, 2021